Title: From George Washington to the United States Senate, 4 March 1791
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States 4th March 1791.

Pursuant to the powers vested in me by the Act intitled “An Act repealing after the last day of June next the duties heretofore laid upon distilled Spirits imported from Abroad, and laying others in their stead, and also upon Spirits distilled within the United States, and for appropriating the same”, I have thought fit to divide the United States into the following Districts—namely—
The District of New Hampshire, to consist of the State of New Hampshire.
The District of Massachusetts, to consist of the State of Massachusetts.
The District of Rhode Island and Providence Plantations, to consist of the State of Rhode Island and Providence Plantations.
The District of Connecticut, to consist of the State of Connecticut.
The District of Vermont, to consist of the State of Vermont.
The District of New York, to consist of the State of New York.
The District of New Jersey, to consist of the State of New Jersey.
The District of Pennsylvania, to consist of the State of Pennsylvania.
The District of Delaware, to consist of the State of Delaware.
The District of Maryland, to consist of the State of Maryland.
The District of Virginia, to consist of the State of Virginia.
The District of North Carolina, to consist of the State of North Carolina.
The District of South Carolina, to consist of the State of South Carolina.
The District of Georgia, to consist of the State of Georgia.

And I hereby nominate as Supervisors of the said Districts respectively the following persons—viz.

          
            For the District of New Hampshire
            Joshua Wentworth.
          
          
            For the District of Massachusetts
            Nathaniel Gorham.
          
          
            For the District of Rhode Island and Providence Plantations
            John S. Dexter.
          
          
            For the District of Connecticut
            John Chester.
          
          
            For the District of Vermont
            Noah Smith.
          
          
            For the District of New York
            William S. Smith.
          
          
            For the District of New Jersey
            Aaron Dunham.
          
          
            For the District of Pennsylvania
            George Clymer.
          
          
            For the District of Delaware
            Henry Latimer.
          
          
            For the District of Maryland
            George Gale.
          
          
            For the District of Virginia
            Edward Carrington.
          
          
            For the District of North Carolina
            William Polk.
          
          
            For the District of South Carolina
            Daniel Stevens.
          
          
            For the District of Georgia
            John Mathews.
          
        

Go: Washington

